36 F.3d 1111
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.LITTON SYSTEMS, INC., LITTON COMPUTER SERVICES DIVISION,Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5079.
United States Court of Appeals, Federal Circuit.
July 27, 1994.

1
27 Fed.Cl. 306.


2
DISMISSED.

ORDER

3
Upon consideration of the parties' Agreement to Dismiss dated July __, 1994,

IT IS ORDERED THAT:

4
(1) This case is hereby dismissed pursuant to the Agreement of the parties.


5
(2) Each side to bear its own costs.